 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Esco Marine, Inc.,                                      No. 2:11-cv-01353-KJM-CKD
12                                Plaintiff,                 ORDER
13           v.
14
     S.S. Pacific Star, et al.,
15
                                  Defendants.
16

17          This action was dismissed for lack of prosecution in April 2014. ECF No. 189. Judgment

18   was entered the same day. ECF No. 190. Funds in the amount of $2500 remain on deposit on the

19   court’s registry, which appear to be the proceeds of the sale of the vessel confirmed at ECF

20   No. 183. This court has also taken judicial notice of bankruptcy proceedings involving at least

21   one of the parties to this action. See id. at 2 n.1; see also Req. J. Notice Ex. A, ECF No. 180. The

22   parties are therefore directed to file, within thirty days, a joint statement on the proper disposition

23   of the $2500 currently on deposit on the court’s registry.

24          IT IS SO ORDERED.

25   DATED: June 23, 2021.

26




                                                       1
